 658DECISIONSOF NATIONALLABORRELATIONS BOARDSte.Genevieve Local 169 of the United Glass andCeramic Workers of North America,AFL-CIO-CLC and UnitedGlass and Ceramic Workers ofNorthAmerica,AFL-CIO-CLCandMississippiLime Company -Ste. GenevieveQuarryWorkersLocal 829and Labor-ers' InternationalUnion of North America, AFL-CIOandMississippi LimeCompany. Cases 14-CB-2154 and 14-CB-2155June 28, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn April 20, 1971, Trial Examiner Louis Libbinissued his Decision in the above-entitled consolidatedproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that they ceaseand desist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner's Deci-sion.Thereafter,Respondents Ste. Genevieve Local169 of the United Glass and Ceramic Workers of NorthAmerica, AFL-CIO-CLC, United Glass and CeramicWorkers of North America, AFL-CIO-CLC, and Ste.Genevieve Quarry Workers Local 829 jointly filed ex-ceptions to the Decision, with a supporting brief. TheEmployer has filed a brief in answer to these exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in this proceeding, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.'Respondents-haye.excepted to certain credibility findings madeby theTrial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutions with repect to credibility unless the clear preponder-ancerof,all the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F.2d362 (C.A.. 3). We find no such basis for disturbing the Trial Examiner'scredibility findings in this proceeding191 NLRB No. 115ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respond-ents, Ste.Genevieve Local 169 of the United Glass andCeramic Workers of North America,AFL-CIO, Ste.Genevieve,Missouri;United Glass and Ceramic Work-ers of North America,AFL-CIO-CLC, Crystal City,Missouri;Ste.Genevieve Quarry Workers Local 829,Ste.Genevieve,Missouri; and Laborers'InternationalUnion of North America,AFL-CIO,St.Louis,Mis-souri,their officers,agents, and representatives, shalltake the action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed by Mis-sissippi Lime Company, herein sometimes called the Com-pany or the Charging Party, the General Counsel of theNational Labor Relations Board, by the Regional Directorfor Region 14 (St. Louis, Missouri), issued a consolidatedcomplaint, dated January 7, 1971, against the above-namedUnions in the caption, herein sometimes called RespondentUnions. With respect to the unfair labor practices, the com-plaint alleges in substance that Respondent Unions violatedSection 8(b)(3) of the Act by refusing to sign a written agree-ment embodying terms and conditions of employment uponwhich the parties had reached agreement. In their duly filedanswers, Respondent Unions deny all unfair labor practiceallegations.This case was tried before me at St. Louis, Missouri, onFebruary 24, 1971. All parties except Laborers' InternationalUnion of North America, AFL-CIO,' appeared at the trial.Said parties were represented by counsel who were given fullopportunity to, and did, participate in said trial. For thereasons hereinafter indicated, the motion to dismiss, filed bythe Laborers' International prior to the commencement ofthis trial and upon which I reserved ruling, is hereby denied.Only the General Counsel and the Charging Party filed briefs,which were received on March 29, 1971, and which I havefully considered. For the reasons hereinafter indicated,. Ifind,that Respondent Unions engaged in conduct violative of Sec-tion 8(b)(3) of the Act as alleged in the consolidated com-plaint.In a motion to dismiss, dated February 19;1971, said Laborers' Internartional stated that it would not appeari or, participate in this trial STE. GENEVIEVE LOCAL 169, CERAMIC WRKRS.659Upon the entire record in the case,' and from my observa-tion of the demeanor of the witnesses while testifying underoath, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMississippi Lime Company, herein sometimes called theCompany or the Charging Party, is a Missouri corporationwith its principal office and place of business in Ste. Gene-vieve,Missouri, where it is engaged in the mining, processing,sale, and distribution of lime and related products. Duringthe year ending December 31, 1970, a representative period,the Company purchased goods and materials valued in excessof $50,000 from points located outside the State of Missouri;during thesameperiod, the Company shipped productsvalued in excess of $50,000, from its place of business inMissouri directly to points located outside the State of Mis-souri.Upon the above-admitted facts, I find that the Company isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE STATUS OF RESPONDENT UNIONSThe consolidated complaint alleges, the answers admit, therecord shows, and I find that the Respondent Unions namedin the caption of the complaint are labor organizations withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe relevant parties admit, as the complaint alleges and asI find, that at all times since June 19, 1959, as a result of asecret ballot election conducted by the Board, Ste. GenevieveLocal 169 of the United Glass and Ceramic Workers of NorthAmerica, AFL-CIO-CLC, and United Glass and CeramicWorkers of North America, AFL-CIO-CLC, herein some-times separately called Local 169 and the Glass WorkersInternational, respectively, and jointly as the Glass Workers,have been and are now the exclusive representative for pur-poses of collective bargaining of all the employees in thefollowing appropriate unit within the meaning of Section 9(a)and (b) of the Act:All production and maintenance employees of the Mis-sissippi Division of the Company at Ste. Genevieve, Mis-souri, excluding office clerical employees, professionalemployees, guards and supervisors as defined in the Act,and all other employees.2I hereby note and correct the following obvious inadvertent errors in thetypewritten transcript of the testimony: On 1. 6 p. 21, the number "26" iscorrected to read "6", on 1. 11 p. 110 and on 11. 18 and 22 p. 111, as wellas elsewhere in the transcript, the word "initiated" is corrected to read"initialed"; on 1 p. 126, the word "in" is corrected to read "an"; and on 1.18 p. 140, the word "maximum" is corrected to read "minimum "In its brief, the Charging Party moves to correct the typewritten transcriptin certain other specific respects. In the absence of any objections thereto,said motion is hereby granted and said corrections have been physicallymade in said transcript.Both the General Counsel and the Charging Party move in their briefs tocorrect the typewritten transcript to show the receipt in evidence of theGeneral Counsel's offered Exh. 15 and- 16. There were no objections to thisoffer at the trial and said exhibits are in fact marked as having been received.My notes indicate, in accord with those of the General Counsel and theChargrng,Party, that I did receive these exhibits in evidence. No objectionshave,been received to the granting of said motions. Under all the circum-stances, I hereby grant said motions and have physically corrected thetranscript to show the receipt in evidence of these exhibitsExcept for Laborers' International Union of North America,AFL=CIO, the relevant parties also admit, as the complaintalleges and as I further find, that at least since 1967, as a resultof a secret ballot election conducted by the Board for Local829 many years earlier, Ste. Genevieve Quarry Workers Lo-cal 829 and Laborers' International Union of North America,AFL-CIO, herein sometimes separately called Local 829 andthe Laborers' International, respectively, and jointly as theLaborers, have been and are now the exclusive representativefor purposes of collective bargaining of all the employees inthe following appropriate unit within the meaning of Section9(a) and (b) of the Act:All production and maintenance employees of the Peer-less and Ste. Genevieve Divisions of the Company at Ste.Genevieve, Missouri, excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act, and all other employees.As previously noted, the Laborers' International denies thatithas ever been the collective-bargaining representative, ei-ther separately or jointly with Local 829, of the employees inthe aforestated appropriate unit.The Glass Workers and the Laborers each had separate3-year collective-bargaining agreementswith the Company,covering the employees of their respective units and contain-ing a termination date of June 30, 1970. Article 12 of eachcontract, entitled "Safety and Health," was identical andcontained the provision (12.04) setting forth the "right of theCompany to make and enforce reasonable safety rules andregulations as it may deem necessary for the purpose of thesafety and health of its employees and safeguarding the plantand equipment ... provided the same are not inconsistentwith the terms of this Agreement." During the contract term,the Company recognized that Federal legislation was beingdeveloped on employee safety and realized that it had neverpublished a document outlining in detail the safety equipmentto be worn and under what circumstances. Therefore, duringthe 1970 period of the contract term, the Company publisheda booklet of safety standards which, among other things,required all employees in the plant andminesto wear hard-toed safety shoes and other certain safety equipment in cer-tain areas and under certain situations. A dispute arose be-tween the Respondent Unions and the Company concerningthe implementation of these safety requirements. The con-tract itself did not require employees to wear safety shoesalthough a majority wore them as a matter of practice at theirown expense. The Unions took the position that they wouldnot agree to the requirement that safety shoes be worn unlessthe Company agreed to purchase the shoes for everyone at theCompany's expense. The Company was unwilling to agree tothis expenditure and, as the contracts were to expire withina few months, decided to hold off implementing all the provi-sions of the safety booklet in the hope that some of theirdifferences would be resolved in the impending negotiationsfor new contracts.Negotiations for new contracts with the Glass Workersand the Laborers began at the same time in May 1970. Fromthen until June 30, the expiration date of the contracts, 12meetings were held.When full agreement had not beenreached at the end of the June 30 meeting, the Unions en-gaged in an economic strike. During the strike, a negotiatingmeeting washeld on July 7 under theauspicesof the FederalMediation and Conciliation Service. The strike ended on July9 with the parties signing "Economic Settlements." There-after on August 10 and 12, 1970, Respondent Unions refusedto sign the formal written agreements drafted and presentedby the Company as embodying all the terms upon whichagreement had previously been reached. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends, as the complaint alleges,that these formal written agreements embodied all the termsand conditions of employment upon which all parties hadpreviously agreed and that therefore Respondents' refusal tosign them constituted a refusal to.bargain within the meaningof Section 8(b)(3) of the Act. Respondents do not dispute theLegal conclusion flowing from the failure or refusal to signa written contract embodying all terms upon which agree-ment had been reached. They contend, however, that theparties had not agreed upon a complete contract in that theformal agreements presented for their signatures containedlanguage in article 12 relating to safety equipment uponwhich, they assert contrary to the General Counsel and theCharging Party, no agreement had previously been reached.This case thus narrows down to two principal issues for mydetermination. The first issue is whether the parties had infact agreed upon the language of article 12 relating to safetyequipment, as contained in the formal agreements which Re-spondents admittedly refused to sign on August 10 and 12,1970.A determination of this issue depends primarily oncredibilityresolutions.The secondissue iswhether the La-borers' International is also liable in the event of a finding ofa refusal to bargain in violation of Section 8(b)(3) of the Act.B.The Refusal To Bargain1.The 1970negotiations'The 1970 negotiations for new contracts with the GlassWorkers and the Laborers were conducted simultaneously atallmeetings but in alternating sessions. Thus, although theCompany bargained separately with the Glass Workers andwith the Laborers, there were reciprocal understandings thateach Union could have representatives of the other Unionpresent as their guests during the negotiations. The result wasthat the full negotiating committees of both the Glass Work-ers and the Laborers were physically present at virtually allthe negotiating sessions. The meetings would generally openwith negotiations with the Glass Workers. After a few hoursthere would be a caucus and that meeting would be ad-journed. The parties would then immediately convene themeeting with the Laborers and go over the comparable con-tract provisions which had been covered with the GlassWorkers. From four to six such separate meetings were some-times held on a single day on this alternating basis. Thus, bothgroups of union representatives were present at the same timeon each day and in most instances each group overheard thebargaining which went on with the other group.The following constituted the negotiating teams for theUnions and the Company at all the meetings where seriousnegotiations took place: The Glass Workers were representedby W. B. Hobbs who was president of Glass Workers District4, International Representative Louis Biehle, President How-ard of Local 169, Vice President Vaethe of said Local, and anemployee committee of said Local. International Representa-tive Biehle was the chief spokesman for the Glass Workers.The Laborers were represented by International Representa-tivesW. W. Scheffer and Michaels, Frank Kuehn, LouisMeyer, and Doyle Seawel, who were president, businessagent,and vice president, respectively, of Local 829, and afour-man employee committee of said Local. Local PresidentKuehn was the chief spokesman for the Laborers. The Com-pany was represented by Attorney Ray Breckenridge, VicePresident Caputo, Personnel Manager Dickey, and a team offour plant superintendents. Attorney Breckenridge was thechiefspokesmanfor the Companybeginningwith the meet-mg of June 17. Federal Mediator John Kanestraight was alsopresent at the July 7 meeting held during the strike.4As in prior negotiations, all parties agreed and followed theprocedure of first negotiating tentative agreements in all areasof proposed language changes before addressing themselvesto the negotiation of economicissuesor cost items. They alsoagreed and followed the past practice of initialing the sectionor provision upon which agreement on language changes wasreached during the course of the negotiations. A notationindicating agreement and the date were also set forth. Thisinitialing was done by International Representative Biehle forthe Glass Workers, by Local President Kuehn for the Labor-ers, and by Attorney Breckenridge for the Company. Eachparty had an identical copy of a contract and all initialed anddated each relevant copy.Itemson which noagreement wasreached during the course of the negotiations were also ini-tialed and dated with the notation "passed" or "discussed"or "hold."(a)Meetings before the strikeAlthough the Glass Workers and the Laborers had sepa-rate contracts, the expiration date in each was June 30, 1970.About 12 meetings were held prior to the strike which com-menced at midnight on June 30. The negotiations with refer-ence to the safety apparel referred to in article 12 was identi-cal both for the Glass Workers and the Laborers. Article12.01 of the contracts then in effect stated, among otherthings, that "Protective devices, wearing apparel and otherequipment necessary to properly protect employees from in-jury shall be provided by the Company without cost to em-ployeesin accordance with present practice."(Emphasis sup-plied.) It was not the then existing practice for the Companyto supply employees with hard-toed safety shoes. The issue ofchanging the practice with regard to furnishing safety apparelfirst arose when the Unions submitted their first typed con-tract proposals at the meeting of June 16 or 17. Article 12 inthese proposals contained an additional provision requiringthe Company to pay for all safety apparel, including safetyshoes.At that time the Company merely stated that theywould study the contract proposals and discuss them at alater date, with no specific mention'being made of the aboverequirement in article 12. When the Company later counter-proposed on this item with an offer to pay $5 per man peryear, the Unions requested $40. The Company later raised itsoffer to $20 and the Unions reduced its demand to $30. Atthe meeting on June 29, the Company submitted a typeddocument, entitled "Company Final Language Proposal," asthe Company's final position in regard to the then still openlanguage issues on noneconomic items.This document con-tained two significant additions to the safety and health provi-sions of article 12 of the contracts then in effect. One was inarticle 12.01 which added the provision that each employeewould receive $20 per contract year "for the purpose of pro-viding himself with hard toed safety shoes and gloves." Theother was in article 12.04 which added the provision that"The Safety Standards' booklet will be considered the basicsafety rule book." As previously noted, this booklet, amongother things, required all employees in the plant and minesto wear hard-toed safety shoes. The Unions however werestill insisting on the payment of $30 per man per, year. As aresult, no agreement was reached on article 12 at that time.'Attorney McMahon also attended the June 17meeting asa representa-Unless otherwise indicated, the findings in this sectionare basedontive for the Company Hobbs was absent at one meeting. The four companycredited evidence which is either admitted or undisputed.superintendentswere not present at the July 7 meeting STE. GENEVIEVE LOCAL 169, CERAMIC WRKRS.661On June 30, the membership of the Laborers and the GlassWorkers rejected the Company's final package economicoffer which was submitted during the meeting on that day. Astrike began at midnight on June 30, at which time picketlines were set up.(b)Meetings during the strikeThe only meeting held during the strike was on July 7under the auspices of the Federal Mediation and ConciliationService.This meeting was held at the American Legion Hallwith Federal Mediator John Kanestraight and lasted fromabout 9:30 in the morning to midnight. At his suggestion, theparties agreed that they would first try to resolve the openissues in the language areas before addressing themselves tothe economic issues.The parties used the "Company's Final LanguageProposal," copies of which were submitted to the GlassWorkers and the Laborers on June 29, as the document fromwhich to work. The Company and each Union had a copy atthismeeting.By the early afternoon, the parties reachedagreement on the then still open language issues. At thatpoint InternationalRepresentative Biehle for the GlassWorkers and Attorney Breckenridge for the Company wentthrough their respective copies of the "Company's Final Lan-guage Proposals" and on both copies each put their initialsin the margin opposite every section where language changeshad been made,with the notation"language agreed" and thedate "7/7/70." (G.C. Exh. 9). Where a change had beenmade during the meeting on July 7, this was also reflected inthe margin of this document and initialed and noted in thesame manner.For example,in article 2.03, a line was drawnthrough the paragraphs which had containedlanguagechanges proposed by the Company and the notation in themargin initialed by Biehle and Breckenridge states "same asold contract;no change agreed to."The same notations andmarking appear in article 17.01. Also article 17.02, which wasrevised that day, contains the notation in the margin "Lan-guage agreed to as revised,"followed by the date and theinitials.Even those articles and provisions concerning whichno language changes had been proposed at any time duringthe negotiations,were also initialed and dated in the marginwith the notation"agreed."Article 12,Safety and Health,contains the following nota-tions and markings:With respect to section 12.01 whichcontained the additional provision for the payment to eachemployee of $20 per year "for the purpose of providing him-self with hard-toed safety shoes and gloves," the notation inthemargin which is'initialed and dated states "Languageagreed(except amount)."There is then an arrow pointing tothe sentences relating to the payment of the $20 which areenclosed in parentheses and the word"Hold" is noted in themargin opposite said,sentences.Each ofthe remaining sec-tions of article 12 (12.02, 12.03, and 12.04), is initialed anddated in the margin with the notation"Language Agreed"opposite each section.As previously noted,itwas article12.04 which contains additional language incorporating theCompany's "Safety Standards"booklet which,among otherthings,requires the wearingof hard-toed safety shoes.After Biehle and Breckenridge had finished going throughthe language proposals and initialing'and noting them in theabove-described manner, Breckenridge for the Company andInternational Representative Scheffer and Local 829 Presi-dent Kuehn for the Laborerswentthrough theexact sameprocess with an identical copy which Kuehn had in hispossession(G.C. Exh. 6). All articlesand sections were ini-tialed and dated in the margin on both copies by Kuehn andBreckenridge with the same notations as in Biehle's copy,including the identical notation and markings for article 2.03,17.01, and 17.02. The Company's proposed language in allprovisions of article 12 is identical in the Laborers copy withthat in the Glass Workers copy. As in Biehle's copy, article12.01 is initialed and dated in the margin with the notation"Language agreed to (except for amount-economic)." Thereis then an arrow pointing to the sentences calling for thepayment of$20 per employee per year.These sentences arelikewise enclosed in parentheses with the word"Hold" notedin the margin opposite them.Kuehn asked Breckenridge, "Iwant to be sure that I understand this. This is an open issueon the economics?"Breckenridge replied,"That is correct."The rest of article 12 (12.02, 12.03, and 12.04) is initialed anddated in the margin with the notation"Language Agreed"opposite each section,all in the same identical manner as inthe copies retained by Biehle and Breckenridge.Both Kuehnand Biehle retained their respective copies which had beeninitialed,dated,and marked up in the manner hereinabovedescribed.By late afternoon,the parties were in agreement except forthe still open economic or cost issues and began to addressthemselves to those issues.Breckenridge stated that the Com-pany's final wage package which it had given to the Unionson June 30 was as much as the Company was willing to spendduring the next 3 years but that it was not wed to any particu-lar arrangement of the various economic items and was will-ing to consider any rearrangement of various items whichwould more suitably meet the demands of the Unions' mem-bership. The Unions were still demanding $30 per man peryear as a contribution for the purpose of safety equipment,while the Company was still offering $20 per year per manfor the purchase of hard-toed safety shoes and gloves as statedin article 12.01 of its proposal.In order to achieve the Unions'goal of a $3 per hour minimum rate,itwas necessary for themto get a 41-cent per hour increase during the first contractyear and that is what they were asking.By late evening Inter-nationalRepresentative Biehle of the Glass Workers pre-sented a counterproposal which he stated he would person-ally recommend that the membership accept as a basis forsettling the strike.This counterproposal provided, amongother things,for the 41-cent per hour increase during the firstcontract year so as to reach the minimum rate of $3 per hour.Insofar as here relevant,Biehle's proposal to arrive at thisrate was to drop the Unions' demand for any company contri-bution for safety equipment,including the safety shoes to-ward which the Company had offered $20 per man per yearand had costed out as 1-cent per hour.This money was to bemade available to help make up the difference on the 41-centper hour first-year wage increase demanded by the Unions. Inresponse to Breckenridge's question as to whether Schefferand Kuehn were making the same proposal on behalf of theLaborers, President Kuehn of the Laborers Local replied thathe would submit the same offer to his membership whichBiehle was recommending and that he would not stand in theway of their accepting it.After a caucus by the company committee, Breckenridgereturned and explained that the added cost over the 3-yearcontract period was more than he had been authorized toaccept, and that he would have to get further authorizationbefore he could agree to it. An adjournment was then takenand Breckenridgeand VicePresident Caputo consulted withPresident Ballinger.Upon their return to the Legion Hall,Breckenridge advised Biehle and Kuehn that if within thenext 24 to 48 hours their respective Unions would ratifyBiehle's offer as the basis for settling the strike and for accept-ing the contract with all the language upon which agreementhad already been reached,then he was authorized to assurethem in advance that the Company would accept it. In orderto be absolutely certain about the safety shoe item,Brecken- 662DECISIONSOF NATIONALLABOR RELATIONS BOARDridge again said to'Biehle:that"I understandwhat you aresaying,you wan t to.tradethis penny that the Company off-ered in its June 30offer, you want to put that into the wagepackage,that your demand for this subsidy:is, dropped."Biehle replied, "Thatis,correct."The meeting then broke up.On the way out in the lobby of the Legion^blal1, Interna-tionalRepresentatives Biehle of the GlassWorkers andScheffer of the Laborers explained that they were going tohold a joint membership meeting of the two locals-because,while Biehle and Scheffer were prepared affirmatively to tryto sell to the membership the package which.Biehle hadoutlined,Kuehn was merely willing to submitit to,-the mem-bership without affirmatively trying to sell it. The time factorwas an additional reason for a joint meeting.The foregoing findings relating to the July 9 meeting,which findings are based on the credited testimonyof Attor-ney Breckenridge and Vice President Caputo,documentaryevidence,and some admissions by Kuehn,are disputed onlyin one significant respect. Laborers Local President'TKuehn isthe only witness who: testified on behalf ofy"RespondentUnions. Kuehn testified that,when they were resolving thelanguage issues on the noneconomic items, he told Brecken-ridge during discussions on the language in article 12 that theUnions would agree to the language in the. -Company'sproposals and would initial it but only on condition that "thewhole Article 12 would revert back to the old contract" if theCompany did not include the money for safetye equipmentwhen they negotiated and settled the economic issues. Hefurther testified that Breckenridge replied,"definitely that isthe understanding," and that they then initialed article 12"under that condition."He also testified that,when Brecken-ridge informed the Unions that the company would acceptBiehle's proposal of eliminating any company contributionfor safety equipment in order to reach the 41-cent per hourwage increase for the first contract year,he asked, Brecken-ridge"if this means that we revert back to the old contract,"that Breckenridge replied in the affirmative,and that Kuehnstated,"Iwanted to be sure so when I tell the membershipthis is the course of the conversation that we had."Breckenridge denied that either he or Kuehn made any ofthe statements set forth in Kuehn's testimony in the preced-ing paragraph.Breckenridge's testimony,reflected in myprior findings in this section,is directly to the contrary, andhe was corroborated by Caputo in these respects.I credit the testimony of Breckenridge and Caputo in ac-cordance with my findings previously set forth on this issueand do not credit that of Kuehn for the following reasons:(1) The demeanor of the witnesses is a substantial factor formy credibility resolution.A careful scrutiny of-the demeanorof the witnesses while testifying under oath caused' me to bemorefavorablyimpressed with Breckenridge and Caputo asforthright,reliable, and honest witnesses.(2) The failure of Respondents to have International Rep-resentative Biehle as a witness,although present at the unioncounsel's table throughout the trial,ismost significant. In-deed,the Glass Workers did not put onanyevidence at thetrial.Biehle was the chief spokesman for the Glass'WorkersInternational and Local and was present at all negotiatingsessions which were held concurrently with the Laborers inalternating fashion,as previouslydescribed.Biehle was theone who made the offer at the July 7 meeting,in IKuehn'spresence,to drop the Unions'demand for the company con-tribution of the$30 for safety equipment and to take the $20which the Company,had' offered for safety shoes and add itto the first year'swage increase in order to help attain theUnion's goal of a 41-cent per hour increase for the first con-tract year. Breckenridge's. testimony that Biehle's offer wasnot conditioned by Kuehn upon the language of the wholearticle 12 reverting to the old contract,as Kuehn testified,and that Biehle initialed all sections of article 12,agreeingtothe language without comment, is not contradicted by Biehle.Yet, if Kuehn had in fact attached the conditions to whichhe testified with respect to article 12 and had in fact madesuch statements with respect thereto at the July 7 meeting,and if at that meeting Breckenridge had in fact agreed withKuehn's alleged statements in this respect, as Kuehn furthertestified,then Biehle would have been aware of all this andwould have been in the best position to corroborate Kuehnon this vital disputed issue. Under these circumstances, Bieh-le's failure to testify as a witness for Respondents warrantsthe inference,which I herein make, that his testimony wouldhave been adverse to Respondents.'(3) The notes made by the parties on the June 29 companyproposals used at the July 7 meeting strongly militate againstKuehn's version.If, as he testified,any new language in arti-cle 12(particularly 12.04 which incorporated the Company's"Safety Standards"booklet as the "basic safety rule book")was contingent upon a company contribution for safetyequipment,itwould have been a simple matter for the partiesso to indicate in the margin opposite this article or to indicatethat the language would revert to the original contract if theCompany made no contributions to safety apparel. There areother articles in this document which contain a notation inthe margin that certain proposed language was rejected andthat the language in the prior contract continued with orwithout revision (see, for example,articles 2.03,17.01, and17.05,supra).However,all sections of article 12 are, uni-formly marked "Language Agreed"and initialed by Biehleand Kuehn except that the offered$20 contribution in 12.01was held in abeyance pending final agreement on all economicitems.Neither Kuehn nor Biehle made any notations thattheir written approval of these items was in any way contin-gent on any proposal or agreement not incorporated therein.(c)Ratification by the membershipAt a joint meeting of the Glass Workers and LaborersLocals, in contract proposals advanced by the Unions at theJuly 7 meeting,and accepted in advance by the Company, asthe basis for settling the strike and all contract issues wereaccepted by the membership of both Locals.Acting on behalfof the Glass Workers and the Laborers,Biehle then notifiedthe Company of said ratificationby themembership.Kuehn testified that "the membership accepted it underthe condition that we set forth to them that the language inArticle 12 would go back to the old contract,and everythingstood as it was in the old contract."However, on cross-examination,Kuehn admitted that it was the proposal whichBiehle had submitted to the Company on July 7 that wastaken back for ratification by the membership of both Locals.And, ' as previously indicated,Biehle did not deny Brecken-ridge's credited testimony that Biehle had agreed, to theproposed language of article 12 without reservation otherthan economic and that Biehle's last proposal contained acommitment to drop the demand for the company contribu-tion for safety apparel.Under all the circumstances and forthe reasons previously indicated, I do not credit Kuehn'stestimony'that his claimed condition was made known to themembershipand thatBiehle's proposal!was accepted on thatbasis. I credit the testimony of Breckenridge that at the July7 meeting Kuehn stated that"theywould submit the sameoffer as outlined to us by Mr.Biehle to their membership,"and find that the proposals submitted to and ratified by the5Volkswagen de Puerto Rico, Inc,172 NLRB No. 225 STE. GENEVIEVE LOCAL 169, CERAMIC WRKRS.Laborers and Glass Workers membership contained no suchconditions as claimed by Kuehn.(d) Strike settlement-July 9About 9 p.m. on July 9, 1970, representatives of the Labor-ers and the Glass Workers came to Vice President Caputo'soffice where they executed a document entitled "EconomicSettlement 1970 Contract." The Glass Workers documentwas signed on behalf of the Glass Workers by InternationalRepresentative Biehle,Howard, and Vaethe, the Local'spresident and vice president, respectively. The Laborersdocument was signed on behalf of the Laborers by Interna-tional Representative W. W. Scheffer, Local Business AgentMeyer, and Seawel and Stuppy, local vice president and re-cording secretary, respectively. The documents were signedon behalf of the Company by Vice President Caputo andPersonnelManager Dickey. Although Kuehn was notpresent, he testified that he had no disagreement with theterms and provisions of this final economic settlement.These documents, embodying the economic terms agreedto in the July 7 meeting, stated that they were "conditionedupon a new three year contract, incorporating all economicand noneconomic issues and contract language as is con,tained in the old contract, without change,except for thoselanguage changes previously agreed upon and initialed or aslast proposed by the Company as of this date, accepted, ratifiedby the Union membership and signed by the Union." (Empha-sis supplied.)With the execution of these documents, thestrike was formally ended. Upon the employees' return towork, all economic provisions of both agreements, includingthe wage increases and fringe benefits, were immediately putinto effect by the Company which then proceeded to prepareformal contract documents for execution by the parties.2.Respondents' refusals to execute formal agreements6(a)Meeting of August 10A meeting with Respondent Unions for the formal execu-tion of the agreements was scheduled for August 10. Copiesof the formal agreements, embodying all provisions previ-ously agreed upon, were submitted in advance to the respec-tive Unions for their examination prior to the meeting. At thismeeting, the Glass Workers was represented by InternationalRepresentative Biehle, Local President and Vice PresidentHoward and Vaethe, respectively, and the employee membersof the negotiating team; the Laborers was represented byInternational Representative Scheffer, Local President, VicePresident,and BusinessAgent Kuehn, Seawel, and Meyer,respectively, and the employee members of the negotiatingteam; the Company was represented by Vice PresidentCaputo, Personnel Manager Dickey,andthe team of foursuperintendents. Attorney Breckenridge was not present.Caputo opened the meeting by stating that he understoodthey were here for the purpose of executing these documentsin a formal manner, that the documents are on the table andthat the Company is ready to sign. He then asked whether theUnions were readyto sign.Biehle and Howard raised a fewitemswhich were cleared up to everyone's satisfaction.Caputo then asked, "are we now ready?" Biehle replied, "no,we are still not ready." When Caputo asked what the problemwas, Biehle replied that article 12.04 contains language incor-porating the Company's safety manual which requires theemployees to wear safety shoes. Caputo replied that he was'The findings in this section are based on a composite of the mutuallyconsistent testimony of Laborers Local President Kuehn, Company Attor-ney Breckenridge, and Company Vice President Caputo, the only witnesseswho testified.663aware of that and pointed out that the parties had "signedthat all off as acceptable language back on July 7." Biehlestated that "we are not going to buy it," that when the Unionsgave up their demand on the shoe issue and put the Com-pany's offered amount into the wage increase,the languageof article 12.04 reverted to the old contract which did notincorporate the safety manual, and that the Unions were notgoing to buy the shoes now. Caputo replied that as far as hewas concerned,all negotiations on economic and languageissues were closed and that if they did not sign the documenttoday he could do nothing more than inform the Company'sattorney of the situation. The meeting thereupon broke up.(b)Meeting of August 12The parties met again on August 12. Attorney Brecken-ridge was also present for the Company. Also present wasFederal Mediator Kanestraight. Both Unions refused to signthe agreement. They stated that they would not agree to thelanguage inarticle 12.04 which incorporates the Company'ssafety manual unless the Company would agree to pay $30per year per man toward the cost of the safety shoes. Brecken-ridge pointed out that the Company had offered $20 for thatpurpose, that the Unions took that money and put it intowages, that the Company was not going to spend the samemoney twice, that they have a valid existing agreement, andthat the Company has been complying with its provisions.Breckenridge showed the Unions' representatives the ini-tialed documents where the parties had agreed to the lan-guage in article 12.04. After some further discussion, themeeting adjourned with the Unions still refusing to sign. TheRespondent Unions have to this date refused to execute theformal agreements.3.ConclusionsIt is clear that the only issue raised by Respondents inrefusing to execute the formal agreements on August 10 and12, 1970, relates to article 12 in those agreements. Respond-ents objected to the language in article 12.04 incorporatingthe Company's safety manual which requires the employeesto wear safety shoes. They demanded as a condition of signingthe agreements that either this language be deleted or theCompany agree to pay $30 per year per man for the purchaseof safety apparel. They took the position that when the Com-pany's offer of $20 per year per man for safety shoes waseliminated from article 12.01 at the July 7 meeting, the wholearticle reverted to the language of the old contract which didnot incorporate the Company's safety manual. The positionof the General Counsel and the Company is that at the meet-ing of July 7, 1970, the parties had agreed to and initialed thelanguage contained in every section of article 12, including12.04, that the only reservation was on the amount offered bythe Company for safety shoes in article 12.01 and this was leftopen as an economic issue, that when the economic issueswere negotiated the Unions offered to take the Company'soffer of $20 and apply it to the first year wageincrease inorder to bring the increase up to a minimum of $3 per hour,that the Company accepted this offer subject to ratification bythe Unions' membership, that the remainder of article 12 wasleftwithout change as previously approved and initialed byall parties, and that full agreement had been reached on alllanguage and economic issues as noted by the parties in thedocuments on July 7 and the strike settlement agreementsexecuted on July 9.Based upon my findings previously made, I agree with thecontentions and positions of the General CounselandtheCompany. I find that when the membership of both Localsvoted to accept Biehle's proposals of July 7, the Company'sprior acceptance of which was merely conditioned upon 664DECISIONSOF NATIONALLABOR RELATIONS BOARDratification by the Unions' membership, all contract terms,upon which I find full agreement had been reached, becamelegally final and binding on the parties.' Accordingly, I findthat Respondents' subsequent refusals, upon request by theCompany, to execute the written contracts which incor-porated theagreementswhich I have found had been reached,constitutes a refusal to bargain collectively within the mean-ing of Sections 8(b)(3) and 8(d) of the Act.C. Liability of Laborers' International'As previously noted, although afforded full notice and op-portunity, Laborers' International failed and refused to ap-pear and participate in this trial. Instead, it relied wholly onits answer to the complaint and on its motion to dismiss, filedbefore the instant trial. As grounds for dismissal of the com-plaint against the International, it asserts, in substance, thatit has never been directly involved in negotiations with theCompany, except inassistingLocal 829, that it has neverrepresented the Company's employees or been a party to thecontracts with the Company, that W. W. Scheffer has neverbeen an International representative and never had authorityto-bind the International, that Michaels, an admitted Interna-tional representative, attended the bargaining sessions withthe Company solely at the request of Local 829 in thecapacity of an observer and adviser, and that the charge inthe instant case was the first notice the International had ofany contract involvement or of Scheffer acting on its behalfwithout authority to do so.Needless to say, no evidence was adduced to support theforegoing assertions. On the other hand, the following undis-puted facts are established in the record. Although only Local829 was certified in 1948 as the employees' bargaining repre-sentative, the 1967-70 contract states in the preamble that itis "made andentered into" with "the Laborers' InternationalUnion of North America, AFL-CIO, and Ste. GenevieveQuarryWorkers Local 829, both hereinafter called the`Union."' In this contract, the "Company recognizes theUnion as the sole and exclusive bargainingagent" for all theemployees in the unit defined therein. Section 11.01 of thiscontract specifically involves the International in the griev-ance procedure. Among those whose names appear as havingexecuted the contract on behalf of the Union is the name of"W. W. Scheffer" with the title of "Int'l. Rep." In a supple-mental agreement, effective March 7, 1969, the name of W.W. Scheffer also appears as one of thesignerson behalf of theInternational and Local 829. In the 1967 negotiations,Scheffer was introduced to the Company's attorney as theInternationalrepresentative for the Laborers' Union. In the1970 negotiations, both Scheffer ' and Michaels were intro-duced together to the Company's representative at the June17meeting as International representatives. As previouslyfound, Scheffer participated in the 1970 negotiations, and waspresent and took part therein as an International representa-tive during the meetings at which Michaels, the admittedInternational representative, was also present. At the nego-tiating sessionon June 17, 1970, Scheffer and Michaels wereboth present when thelanguage ofthe preamble of the 1967contract was discussed and agreement reached to continue itslanguage in the1970 contract without change. In the pres-ence of Scheffer and Michaels, the "master copy" of the 1967agreementwas thereupon initialed to denote,this decision. Atthe meeting of June 18, the International's responsibilities in'See, e.g.,Teamsters Local 249 (V & M Manufacturing Company),168NLRB 389, 390; andUnited Cement, Lime and Gypsum Workers interna-tionalUnion (Nevada Cement Company),173 NLRB No. 214.The factual findings in this section are based on undisputed creditedtestimony and exhibits.the grievance procedure were further broadened in the 1970proposals at the request and in the presence of both Michaelsand Scheffer. At the August 10, 1970, meeting no one raisedany objections that the preamble in the contract with theLaborers stated that the agreement was between the Com-pany and the International and Local 829 and that both wererecognized by the Company as the employees' exclusive bar-gaining representative. At no time did Michaels or any otherrepresentative of the International advise the Company thatScheffer was in fact not what he purported to be or that hisapparent authority was in any way spurious.Certification is not necessary to render an Internationalunion as the bargaining representative of employees jointlywith one of its Locals; it is sufficient that, as in the instantcase, the International be recognized as such joint representa-tive by the execution of a contract.' I find, as it is clear fromthe foregoing factual recitation, that the International,through Michaels, its admitted representative, knew not laterthan June 17, 1970, that Scheffer was purporting to act as anagent of the International, that all parties to the negotiationswere dealing with him in that capacity, that the Internationalhad been named as a party to the 1967 contract and recog-nized therein as exclusive bargaining representative jointlywith the Local, that the International was included in the1970 contract proposals in the same status, and that Schefferwas purporting to act 'for the International during thenegotiations.Michaels' knowledge of the proceedings and ofthe part played by Scheffer in them is clearly attributable tothe International. At that point, it became incumbent uponthe International affirmatively to disavow Scheffer as itsagent, and to notify the parties to the negotiations that hisapparent authority was nonexistent and that his actions werenot binding upon the International. No such action was takenby the International. Under these circumstances, I find thatthe International's failure to take any steps to disassociateitself from Scheffer and the 1970 negotiations for almost 6months after their completion, or even to notify the Companyof Scheffer's alleged lack of authority, renders the Interna-tional liable as a full party to the contract on an equal basiswith its Local."For the foregoing reasons, I find that the Laborers' Inter-national is equally liable with Local 829 for violating Section8(b)(3) of the Act and is subject to the same remedial Orderherein recommended. Accordingly, the International's mo-tion to dismiss the complaint as to it is hereby denied.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operations of theemployer named in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor'disputesburdening and obstructing commerce and' the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaningof Section2(5) of the Act.2.MississippiLime Companyis an employer within themeaning of Section 2(2) of the Act.-United Cement Lime and Gypsum Workers International Union, AFL-CIO, and its Local Union No. 445,173 NLRB No. 214.11See, e.g.,Reinforcing Iron Workers, Local Union No. 426 (Great LakesContracting of Detroit, Inc.),180 NLRB No. 124. STE. GENEVIEVE LOCAL 169,CERAMIC WRKRS.3. By refusing and continuing to refuse to sign the writtencontracts submitted by the Company for their signatures onAugust 10 and 12,1970, Respondents have engaged and areengaging in unfair labor practices within the meaning of Sec-tion 8(b)(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within was meaning of Section2(6) and(7) of the Act.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices,I will recommend that they cease anddesist therefrom and take certain affirmative action whichwill effectuate the policiesof the Act.Upon the foregoing findings of fact,conclusions of law, andthe entire record,and pursuant to Section10(c) of the Act,I hereby issue the following recommended:"ORDERRespondents,Ste.Genevieve Local 169 of the United Glassand Ceramic Workers of North America,AFL-CIO-CLC,United Glass and Ceramic Workers of North America,AFL-CIO-CLC, Ste.Genevieve Quarry Workers, Local829, and Laborers' International Union of North America,AFL-CIO,their officers,agents, and representatives,shall:1.Cease and desist from refusing,as the exclusive bargain-ing representative of all the employees in the appropriate unit,to bargain collectively with Mississippi Lime Company byfailing and refusing to sign the written contracts submitted tothem by said Company for their execution on August 10 and12, 1970,or any other written contract embodying termsupon which agreement had been reached.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act.(a) Bargain collectively with said Company,as the exclu-sive bargaining representative of the employees in the appro-priate unit, by signing the written contracts submitted tothem by said Company for their execution on August 10 and12, 1970.(b) Post at their offices and meeting halls in Ste.Genevieve,Missouri and vicinity,copies of the appropriate attached no-ticemarked "Appendix."" Copies of said notice,on formsprovided by the Regional Director for Region 14 (St.Louis,Missouri),after being duly signed by Respondents'author-ized representatives,shall be posted by them immediatelyupon receipt thereof,and be maintained by them for 60 con-secutive days thereafter, in conspicuous places,including allplaceswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondents to insure thatsaid notices are not altered,defaced,or covered by any othermaterial.(c)Mail to the Regional Director for Region 14, signedcopies of the aforementioned notice for posting by MississippiLime Company,the latter willing,in places where notices toits employees are customarily posted. Copies of said notice tobe furnished by the Regional Director for Region 14 shall," In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations,and recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesis In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."665after signature by Respondents as indicated,be forthwithreturned to the Regional Director for such posting.(d) Notify the Regional Director for Region 14, in writing,within 20 days from the date of receipt of this Decision, whatsteps have been taken to comply herewith."" In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director,in writing,within 20 days from the date of this Order, what steps Respondents havetaken to comply herewithAPPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse, as the exclusive bargaining rep-resentative of all the employees in the appropriate unit,to bargain collectively with Mississippi Lime Companyby failing and refusing to sign the written contracts sub-mitted to us by the Company for our execution on Au-gust 10 and 12,1970,or any other written contractembodying terms upon which we have reached agree-ment.WE WILLbargain collectively with the Company, asthe exclusive bargaining representative of the employeesin the appropriate unit,by signing the written contractssubmitted to us for our execution on August 10 and 12,1970.STE. GENEVIEVELOCAL 169OF THEUNITED GLASSAND CERAMICWORKERSOF NORTH AMERICA,AFL-CIO-CLC(Labor Organization)DatedBy(Representative)(Title)UNITED GLASSAND CERAMIC WORKERSOF NORTH AMERICA,AFL-CIO-CLC(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced by any-one.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 210North 12th Boulevard,Room 448,St. Louis, Missouri 63101,Telephone314-622-4174. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXDatedByNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse,as the exclusive bargaining rep-resentative of all the employees in the appropriate unit,to bargain collectively with Mississippi Lime Companyby failing and refusing to sign the written contracts sub-mitted to us by the Company for our execution on Au-gust 10 and 12, 1970,or any other written contractembodying terms upon which we have reached agree-ment.WE WILL bargain collectively with the Company, asthe exclusive bargaining representative of the employeesin the appropriate unit,by signing the written contractssubmitted to us for our execution on August 10 and 12,1970.STE. GENEVIEVEQUARRY WORKERSLOCAL 829(Labor Organization)DatedBy(Representative)(Title)LABORERS'INTERNATIONALUNIONOF NORTHAMERICA,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 210North 12th Boulevard,Room 448,St. Louis, Missouri 63101,Telephone 314-622-4174.